Citation Nr: 0125276	
Decision Date: 10/25/01    Archive Date: 10/29/01

DOCKET NO.  99-06 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for arthritis of the hips 
and knees, claimed as secondary to cold injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The veteran served on active duty from June 1948 to June 
1952.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 1998 RO rating decision which denied 
service connection for arthritis of the hips and knees, 
claimed as secondary to cold injury.  The Board remanded this 
issue for further action in March 2001.


FINDINGS OF FACT

Any arthitis of the hips and knees began many years after 
service, and such was not caused by any incident of service 
including cold injury.


CONCLUSION OF LAW

Arthritis of the hips and knees, claimed as due to cold 
injury, was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service personnel records indicate that he 
served on active duty in the Marine Corps from June 1948 to 
June 1952.  This included service in Korea during the Korean 
War, with participation in the Wonsan-Hungnam-Chosin Campaign 
in Northern Korea in late 1950.  His service medical records 
are negative for a cold injury or residuals of same, and show 
no problems with the hips or knees.  The lower extremities 
were found to be normal at the June 1952 service separation 
examination.

At a November 1956 VA examination, the veteran had complaints 
of a skin condition of the hands and feet; examination of the 
musculoskeletal system was normal.  Other post-service 
records from the 1950s to the 1980s (including medical 
records, statements from the veteran, and lay statements) 
refer to various ailments including a skin condition of the 
hands and feet; but these records contain no reference to 
problems with the hips or knees, and there is no reference to 
a cold injury.

In May 1997, the RO received a claim from the veteran in 
which he requested service connection for arthritis due to 
cold injury sustained in the Korean War.  He submitted a news 
article concerning veterans who experienced cold injuries 
during the Chosin Campaign and noting related efforts to 
obtain VA compensation.

In a May 1997 letter, John R. Mann, M.D., reported that he 
had treated the veteran for a number of years.  It was noted 
the veteran had a diagnosis of arthritis, with degenerative 
joint disease of the hips, knees, fingers, and hands.  Dr. 
Mann opined that the arthritis was due to cold injury that 
the veteran sustained during the Korean War.

At a November 1997 VA cold injury protocol examination, the 
veteran reported that he had been exposed to cold weather 
during the Korean War, which mostly affected his hands.  He 
reported that he had not received treatment for cold injury 
during or since service.  He reported cold sensitivity to his 
hands and that he had pain and stiffness in his fingers and 
in his hips.  X-rays showed severe degenerative joint disease 
of the right hip; the radiologist reported that the left hip 
appeared normal for the veteran's age.  Diagnoses by the 
clinical examiner were cold injury to the hands, and 
degenerative joint disease of the right hip.

In a January 1998 rating decision, the RO granted service 
connection for residuals of cold injury of the hands.  

At an August 1998 VA cold injury protocol examination, the 
veteran reported that he had sustained cold injury at the 
Chosin Reservoir in the Korean War, but had never been 
treated for it.  He reported foot symptoms.  Examination of 
the feet was essentially normal, although the feet felt cool.  
The diagnosis was history of cold injury with mild cold 
sensitivity, and normal physical examination.  X-rays of the 
feet showed mild degenerative changes.

In a January 1999 letter, Dr. Mann wrote that the veteran had 
severe degenerative joint disease of the hips, knees, 
fingers, and hands, that he had color changes of the hands 
and feet, and that he had some loss of sensation in the 
fingertips and little toes.  Dr. Mann stated that, after in-
depth conversations with the veteran, it was his opinion that 
the major cause of arthritis, color changes, and numbness of 
the hands and feet was the veteran's prolonged exposure to 
sub-zero temperatures during his service in the Korean War.

At an August 2000 VA examination, the veteran's claims file 
was made available for review by the doctor.  It was noted 
the veteran had a history of arthritis of the hips and knees 
which had been found by his local doctor who stated the 
arthritis was caused by cold exposure in Korea.  The veteran 
reported that he had pain in both hips, greater in the right 
hip, and pain in the knees.  X-rays showed severe 
degenerative changes of the right hip, worse than in 1997.  
X-rays of the left hip were "negative for age."  X-rays of 
both knees were "negative and unremarkable for age."  
Following examination, the clinical examiner diagnosed a 
history of degenerative joint disease of the knees with 
residuals (with current X-rays normal) and degenerative joint 
disease of the hips with residuals (with current X-rays 
showing changes in the right hip and being normal for the 
left hip).  The VA doctor opined that arthritis of the hips 
and knees was not caused by cold exposure suffered by the 
veteran.

At a VA cold injury protocal examination by the same doctor, 
the diagnosis was cold injury to the feet by history, with 
residuals.

In a September 2000 rating decision, the RO granted service 
connection for residuals of cold injury of the feet.

In March 2001, the Board remanded the issue of service 
connection for arthritis of the hips and knees, claimed as 
secondary to cold injury, in order for assure compliance with 
the notice and duty to assist provisions of the Veterans 
Claims Assistance Act of 2000.  In March 2001, the RO sent 
the veteran a letter, asking him to submit any additional 
evidence to support his service connection claim, or to 
identify such evidence and submit release forms so that the 
RO could obtain the records.  In an April 2001 response, the 
veteran indicated he had no additional evidence to submit.

Analysis

The veteran claims service connection for arthritis of the 
hips and knees, which he maintains is due to a cold injury in 
service.  Through correspondence, the rating decision, the 
statement of the case, and supplemental statements of the 
case, the RO has informed the veteran of evidence needed to 
substantiate his claim.  Medical records have been obtained 
and VA examination has been provided.  The Board is satisfied 
that the notice and duty to assist provisions of the Veterans 
Claims Assistance Act of 2000, and a recently enacted 
companion VA regulation, have been satisfied.  38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
the case of certain chronic diseases, including arthritis, 
service connection may be presumed if the disease became 
manifest to a compensable degree within one year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

During the veteran's 1948-1952 active duty he had service in 
Korea during the war, and it is acknowledged he was then 
exposed to cold.  See 38 U.S.C.A. § 1154.  He is already 
service connected for residuals of cold injury of the hands 
and feet.  The question is whether arthritis of the hips and 
knees is also due to cold injury in service.

Service medical records show no problems with the hips or 
knees, and the lower extremities were normal at the service 
separation examination.  There is no evidence of arthritis of 
the hips or knees within the year after service, as required 
for a presumption of service connection, and there is no 
evidence of arthritis of the hips or knees until many years 
after service.  While osteoarthritis (degenerative joint 
disease) may at times by a residual of a cold injury (see 
38 C.F.R. § 4.104, Diagnostic Code 7122, rating criteria for 
cold injury residuals), obviously it can be due to other 
causes as well such as degeneration of the joints which often 
accompanies aging.  See, e.g., Dorlands Illustrated Medical 
Dictionary at 941 (26th ed. 1981) (defining osteoarthritis 
and noting it chiefly occurs in older persons).

Residuals of frostbite or other cold injuries are most 
commonly seen on areas of the body which are most sensitive 
to prolonged cold, such as the hands, feet ("frozen feet"), 
or face.  Significantly, in the years immediately following 
service, the veteran complained of symptoms of his hands and 
feet, but not of his hips and knees.  

Dr. Mann's 1997 and 1999 statements include a diagnosis of 
arthritis of the hips and knees, and the doctor opined that 
such was due to the veteran's cold exposure during the Korean 
War.  However, X-rays at the VA examination in 2000 only 
showed arthritis of the right hip; X-rays of the left hip and 
both knees were considered normal for the veteran's age.  
Even assuming that the veteran had arthritis of both of the 
hips and both of the knees, the VA examiner opined that such 
was not caused by the veteran's cold exposure.  Of the 
private and VA medical opinions, the Board finds that the VA 
opinion is the most probative.  Not only did the VA examiner 
note that arthritis of three of the four claimed joints was 
not confirmed by X-ray study, the VA examiner also had the 
benefit of reviewing the entire claims folder.  Moreover, the 
VA medical opinion, that reported arthritis of the hips and 
knees was not due to cold exposure, appears most consistent 
with the historical medical records in this veteran's case.

The weight of the credible evidence establishes that any 
arthitis of the hips and knees began many years after 
service, and such was not caused by any incident of service 
including cold injury.  Arthritis of the hips and knees, 
claimed as due to cold injury, was not incurred in or 
aggravated by service.  As the preponderance of the evidence 
is against the claim for service connection, the benefit of 
the doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Service connection for arthritis of the hips and knees, 
claimed as due to cold injury, is denied.




		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 



